DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, we recognize that the limitations “performs selection for generating a fault record set, and traveling wave records of sites are sorted out to generate the fault record set by taking traveling wave propagation times corresponding to the maximum distances between the sites of DC distribution line as sorting values, step 1003: defining the acquisition point where the traveling wave signal is first detected as a central site and then computing the shortest paths from the central site to other sites and their lengths, in the fault record set generated in the step 1002, step 1004: using a shortest-path matrix P(k) and a shortest-distance matrix D(k) for the sites within an effective area in a traveling wave network, which are obtained by computation in the step 1003, for pairing computation with respect to arrival time points of initial traveling wave, step 1005: converting positions of possible disturbance points into possible disturbance occurrence time points, extrapolating from equal path lengths of the possible disturbance points to obtain disturbance time data; and computing and comparing Manhattan distances between traveling wave data of acquisition points and actual records, so as to determine a final disturbance point,” are abstract ideas, as they use a combination of human evaluation and mathematical concept. Similar rejections are made for other dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with 
          In Step 2A, the claims additionally recite “direct current distribution line installed with a main site and a plurality of acquisition points installed into the distribution line, each of the acquisition points installed with a traveling wave monitoring site, all the acquisition points connected to the main site via a communication network, for exchanging data for locating a fault point F,” “collecting and uploading a traveling wave signal by each of the acquisition points after a fault occurs in the line,” “collecting fault traveling wave data which is acquired through each of the acquisition points by the main site,” and “recorded by a traveling wave acquisition point,” but said limitations, recited at high level of generality,” are directed to insignificant data collection activity involving fault and distribution line. In short, the claims do not provide sufficient evidence to show that is is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “direct current distribution line installed with a main site and a plurality of acquisition points installed into the distribution line, each of the acquisition points installed with a traveling wave monitoring site, all the acquisition points connected to the main site via a communication network, for exchanging data for locating a fault point F,” “collecting and uploading a traveling wave signal by each of the acquisition points after a fault occurs in the line”, “collecting fault traveling wave data which is acquired through each of the acquisition points by the main site,” and “recorded by a traveling wave acquisition point,” but said limitations, recited at high level of generality,” are directed to data collection activity involving fault and distribution line that is well-understood, routine and conventional. As such, the additional elements do not provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takagi et al., US Pat No. 4,313,169, “fault detecting system for locating a fault point with a fault resistance separately measured.”
Choi et al., US Pat No. 6,988,042, “Method for detecting line-to-line fault location in power network.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HYUN D PARK/           Primary Examiner, Art Unit 2865